DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the limitation “the intermediate land portion” (line 9), claim 2 includes the limitations “the bent portion” and “the lug groove” (lines 2-4), claims 3 and 5 include the limitations “the bent portion”, “the lug groove” and “the inner main groove”, and claims 4 and 6 include the limitations “the intermediate land portion” and “the shoulder land portion”, however each of these limitations is defined in plural, not singular. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro (JP2003-159911; machine translation relied upon) in view of Suzuki (JP2014-205410; machine translation relied upon), Landers (US Pat. No. 4,474,223) and Ishiguro (US Pub. No. 2010/0186861).
Regarding claim 1, Himuro teaches a pneumatic tire comprising an annular tread portion extending in a tire circumferential direction, sidewall and bead portions are inherently required for a pneumatic tire to function as intended, the tread portion being provided with four main grooves including a pair of inner main grooves 20 and a pair of outer main grooves 45, the main grooves extending in the tire circumferential direction, a center land portion 112, a pair of intermediate land portions 114 located outward of the center land portion, and a pair of shoulder land portions 126 located outward of the intermediate land portions being divided via the main grooves, wherein the intermediate land portion is provided with a plurality of lug grooves (120 and 118 collectively) each having an acute bent portion, and a plurality of sipes 116, the lug grooves are disposed so as not to overlap one another in the tire circumferential direction, and each have one end that opens to the outer main groove and an other end that terminates in the intermediate land portion (machine translation pages 18-19; figure 5). Himuro does not specifically disclose that the sipes extend in a direction that intersects with the lug grooves. Suzuki teaches providing sipes 41 that intersect with the lug grooves 31 in the intermediate land portion of a tire (machine translation at page 3, 3rd paragraph and page 5, 2nd to last paragraph; figures 2-3). It would have been obvious to one of ordinary skill in the art to use sipes intersecting with the lug grooves as taught by Suzuki in the tire of Himuro in order to improve snow and wet performance due to improved edge effect, and to prevent the land portion from being tilted due to the lug groove (see Suzuki machine translation at page 5, 2nd to last paragraph). Himuro does not specifically disclose pitches. Landers teaches providing pitching in a tire tread where the pitches are defined based on end points, which serve as reference positions, at which the lug grooves open to the outer main groove (column 2, lines 10-43; figure 1). It would have been obvious to one of ordinary skill in the art to provide pitching as taught by Landers in the tire of Himuro in order to reduce the tonality of noise generated by the tire (see Landers at column 1, lines 56-61). For such a configuration, the sipes each are disposed to be located inside one of pitches. Himuro (combined) does not specifically disclose  a groove area ratio in the pitches in the intermediate land portion is in a range from 15% to 25%. Ishiguro teaches specific embodiments using a groove area ratio of 20% of the middle land portion (claimed intermediate land portion) (table 1, embodiments 1-2 and 4). It would have been obvious to one of ordinary skill in the art to use a groove area ratio for the intermediate land portion as taught by Ishiguro in the tire of Himuro (combined) in order to suppress the loss of snow performance (see Ishiguro at paragraph [0009]).
Regarding claim 3, Himuro teaches or suggests that an apex of the bent portion of the lug groove is in a range of from 1/5 to 1/4 of a width of the center land portion (figure 5).
Regarding claim 4, Ishiguro teaches specific embodiments where the difference between the groove area ratio of the middle land portion and the shoulder land portion is 4%, and the middle land portion area ratio is 20% (table 1, embodiments 1-2 and 4), as well as teaching that the minimum relationship between the groove area ratio of the middle land portion and the shoulder land portion is B=1.1C and B’=1.1C’ (paragraph [0036]). Thus, for an embodiment with a middle land portion groove area ratio of 20%, the minimum groove area ratio for the shoulder land portion is 18.2%, resulting in a difference of 1.8%, falling within the claimed range. It would have been obvious to one of ordinary skill in the art to use a shoulder land portion with a groove area ratio as taught by Ishiguro in the tire of Himuro (combined) in order to increase the rigidity of the shoulder land portion to increase steering stability during cornering (see Ishiguro at paragraph [0008]).
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (US Pub. No. 2018/0339556) in view of Landers (US Pat. No. 4,474,223) and Ishiguro (US Pub. No. 2010/0186861).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Mizushima teaches a pneumatic tire comprising an annular tread portion 1 extending in a tire circumferential direction, sidewall portions 2 and bead portions 3 (paragraph [0035]; figure 1), the tread portion being provided with four main grooves including a pair of inner main grooves 11 and a pair of outer main grooves 12, the main grooves extending in the tire circumferential direction, a center land portion 21, a pair of intermediate land portions 22 located outward of the center land portion, and a pair of shoulder land portions 23 located outward of the intermediate land portions being divided via the main grooves, wherein the intermediate land portion is provided with a plurality of lug grooves 31 each having an acute bent portion (paragraphs [0040]-[0045]; figures 2-4), and a plurality of sipes 41B and 41C extending in a direction that intersects with the lug grooves, the lug grooves are disposed so as not to overlap one another in the tire circumferential direction, and each have one end that opens to the outer main groove and an other end that terminates in the intermediate land portion (paragraph [0052]; figures 2-4). Mizushima does not specifically disclose pitches. Landers teaches providing pitching in a tire tread where the pitches are defined based on end points, which serve as reference positions, at which the lug grooves open to the outer main groove (column 2, lines 10-43; figure 1). It would have been obvious to one of ordinary skill in the art to provide pitching as taught by Landers in the tire of Mizushima in order to reduce the tonality of noise generated by the tire (see Landers at column 1, lines 56-61). For such a configuration, the sipes each are disposed to be located inside one of pitches. Mizushima (combined) does not specifically disclose  a groove area ratio in the pitches in the intermediate land portion is in a range from 15% to 25%. Ishiguro teaches specific embodiments using a groove area ratio of 20% of the middle land portion (claimed intermediate land portion) (table 1, embodiments 1-2 and 4). It would have been obvious to one of ordinary skill in the art to use a groove area ratio for the intermediate land portion as taught by Ishiguro in the tire of Mizushima (combined) in order to suppress the loss of snow performance (see Ishiguro at paragraph [0009]).
Regarding claim 3, Mizushima teaches or suggests that an apex of the bent portion of the lug groove is in a range of from 1/5 to 1/4 of a width of the center land portion (figures 2 and 4).
Regarding claim 4, Ishiguro teaches specific embodiments where the difference between the groove area ratio of the middle land portion and the shoulder land portion is 4%, and the middle land portion area ratio is 20% (table 1, embodiments 1-2 and 4), as well as teaching that the minimum relationship between the groove area ratio of the middle land portion and the shoulder land portion is B=1.1C and B’=1.1C’ (paragraph [0036]). Thus, for an embodiment with a middle land portion groove area ratio of 20%, the minimum groove area ratio for the shoulder land portion is 18.2%, resulting in a difference of 1.8%, falling within the claimed range. It would have been obvious to one of ordinary skill in the art to use a shoulder land portion with a groove area ratio as taught by Ishiguro in the tire of Mizushima (combined) in order to increase the rigidity of the shoulder land portion to increase steering stability during cornering (see Ishiguro at paragraph [0008]).
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro in view of Suzuki, Landers and Ishiguro as applied to claim 1 above, and optionally further in view of Yumii (US Pub. No. 2007/0051448).
Regarding claim 2, Himuro teaches a configuration where the percentage difference between the pitch length and the distance from an apex to an adjacent pitch appears to be just above the upper limit of 5% (figure 5), and Himuro is not specifically limiting as to this distance, suggesting that this distance can be slightly higher or lower, such as 5%, meeting the limitation of this claim. Alternatively, Yumii teaches spacing lug grooves in an intermediate land portion out further (figure 2), overlapping (figures 3 and 5), or spaced a de minimis amount greater than 0 (figure 1), suggesting that such an overlap is not critical, as well as teaching an embodiment falling within the claimed range (see figure 1). Accordingly, it would have been obvious to one of ordinary skill in the art to space lug grooves in an intermediate land portion a de minimis amount as taught by Yumii in the tire of Himuro (combined) as a known spacing of lateral grooves in an intermediate land portion with the predictable result of creating a functional intermediate land portion.
Regarding claim 5, Himuro teaches or suggests that an apex of the bent portion of the lug groove is in a range of from 1/5 to 1/4 of a width of the center land portion (figure 5).
Regarding claim 6, Ishiguro teaches specific embodiments where the difference between the groove area ratio of the middle land portion and the shoulder land portion is 4%, and the middle land portion area ratio is 20% (table 1, embodiments 1-2 and 4), as well as teaching that the minimum relationship between the groove area ratio of the middle land portion and the shoulder land portion is B=1.1C and B’=1.1C’ (paragraph [0036]). Thus, for an embodiment with a middle land portion groove area ratio of 20%, the minimum groove area ratio for the shoulder land portion is 18.2%, resulting in a difference of 1.8%, falling within the claimed range. It would have been obvious to one of ordinary skill in the art to use a shoulder land portion with a groove area ratio as taught by Ishiguro in the tire of Himuro (combined) in order to increase the rigidity of the shoulder land portion to increase steering stability during cornering (see Ishiguro at paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 14, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 14, 2022